                      1     Leonard M. Shulman – Bar No. 126349
                            Ryan D. O’Dea – Bar No. 273478
                      2     SHULMAN BASTIAN FRIEDMAN & BUI LLP
                            100 Spectrum Center Drive, Suite 600
                      3     Irvine, CA 92618
                            Telephone:    (949) 340-3400
                      4     Facsimile:    (949) 340-3000
                            Email:        lshulman@shulmanbastian.com;
                      5                   rodea@shulmanbastian.com

                      6     Attorneys for Defendants Aurora Capital Advisors, Richard
                            Babcock, Anthony Nobles and Med-Venture Investments, LLC
                      7

                      8

                      9                            UNITED STATES BANKRUPTCY COURT

                    10                NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION

                    11

                    12      In re                                              Case No.: 15-bk-50801-MEH

                    13      ROBERT BROWER SR.,                                 Chapter 11

                    14                        Debtor.                          Adv. No.: 21-ap-05029-MEH
                            _____________________________________
                    15                                                         AURORA CAPITAL ADVISORS,
                            MICHAEL G. KASOLAS, solely in his                  RICHARD BABCOCK, ANTHONY
                    16      capacity as the Liquidating Trustee for the        NOBLES AND MED-VENTURE
                            Robert Brower Sr. Liquidating Trust,               INVESTMENTS, LLC's
                    17                                                         MEMORANDUM OF POINTS AND
                                                 Plaintiff,                    AUTHORITIES IN SUPPORT OF
                    18                                                         MOTION TO DISMISS COMPLAINT
                            v.                                                 PURSUANT TO RULE 12(b)(6)
                    19
                            PATRICIA BROWER, solely as trustee of              [Motion and Notice of Motion Concurrently
                    20      the BROWER TRUST (2015), dated June 30,            Filed]
                            2015; GREAT AMERICAN WINERIES,
                    21      INC., a California corporation; DEERLEAF           Hearing Date:
                            HOLDINGS, INC., a Delaware corporation;            Date: October 12, 2021
                    22      ROBERT BROWER, JR., an individual;                 Time: 11:00 a.m.
                            MED-VENTURE INVESTMENTS, LLC, a                    Place: Courtroom 11
                    23      California   limited    liability company;                United States Courthouse
                            AURORA CAPITAL ADVISORS, a                                280 South First Street
                    24      California general partnership; RICHARD                   San Jose, California 95113
                            BABCOCK, an individual and general partner
                    25      of Aurora Capital Advisors; ANTHONY                [To be Held Telephonic or Video]
                            NOBLES, an individual and general partner of
                    26      Aurora Capital Advisors; COASTAL WINE
                            SERVICES, LLC, a California limited
                    27      liability company; WILFORD BUTCH,
                            LINDLEY, an individual; POHANKA OF
                    28      SALISBURY, INC., a Maryland corporation;
 SHULMAN BASTIAN
FRIEDMAN & BUI LLP
                                                                           1
100 Spectrum Center Drive

              Case: 21-05029POINTS ANDFiled:
                                      AUTHORITIES
                                             09/07/21 IN SUPPORT   OF MOTION
                                                                        11:56:12 TO DISMISS
        Suite 600
    Irvine, CA 92618          Doc# 11                 Entered: 09/07/21           Page 1 of 26
                            JAURIGUE LAW GROUP, a California
                      1     professional corporation dba JLG Lawyers;
                            JOHNSON, ROVELLA, RETTERER,
                      2     ROSENTHAL & GILLES, LLP, a limited
                            liability partnership; and OLDFIELD
                      3     CREELY, LLP, a limited liability
                            partnership,
                      4
                                               Defendants.
                      5

                      6

                      7

                      8

                      9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
 SHULMAN BASTIAN
FRIEDMAN & BUI LLP
                                                                        2
100 Spectrum Center Drive

              Case: 21-05029POINTS ANDFiled:
                                      AUTHORITIES
                                             09/07/21 IN SUPPORT   OF MOTION
                                                                        11:56:12 TO DISMISS
        Suite 600
    Irvine, CA 92618          Doc# 11                 Entered: 09/07/21           Page 2 of 26
                                                                          TABLE OF CONTENTS
                      1

                      2     I.     SUMMARY OF ARGUMENT ...............................................................................6

                      3     II.    APPLICABLE STANDARD FOR A MOTION TO DISMISS ..............................7

                      4     III.   ARGUMENT ...........................................................................................................8

                      5            A.        The First Claim for Relief Fails to State a Claim for Avoidance of a Post-
                                             Petition Transfer Pursuant to Section 549 of the Bankruptcy Code ............8
                      6
                                   B.        The Second and Third Claims for Relief Fail to State a Claim for
                      7                      Avoidance of a Fraudulent Transfer Pursuant to California Civil Code
                                             Section 3439.01 et seq. ..............................................................................13
                      8
                                   C.        The Fourth Claim for Relief Fails to State a Claim for Recovery and
                      9                      Preservation of Transfers for the Benefit of the Estate Pursuant to
                                             Bankruptcy Code Sections 550 and 551 ....................................................18
                    10
                                   D.        The Fifth Claim for Relief Fails to State a Claim for Turnover of Estate
                    11                       Property Pursuant to Bankruptcy Code Section 542..................................18

                    12             E.        The Sixth Claim for Relief Fails to State a Claim for Accounting of
                                             Property of the Estate Pursuant to Bankruptcy Code Section 542.............19
                    13
                                   F.        The Tenth Claim for Relief Fails to State a Claim for Conversion ...........19
                    14
                                   G.        All Claims for Relief Fail to Satisfy Federal Rule of Civil Procedure 8 ...20
                    15
                            IV.    CONCLUSION ......................................................................................................22
                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
 SHULMAN BASTIAN
FRIEDMAN & BUI LLP
                                                                                            3
100 Spectrum Center Drive

              Case: 21-05029POINTS ANDFiled:
                                      AUTHORITIES
                                             09/07/21 IN SUPPORT   OF MOTION
                                                                        11:56:12 TO DISMISS
        Suite 600
    Irvine, CA 92618          Doc# 11                 Entered: 09/07/21           Page 3 of 26
                                                                             TABLE OF AUTHORITIES
                      1

                      2     CASES
                      3     Abele v. Modern Fin. Plans Servs., Inc. (In re Cohen),
                                   300 F.3d 1097, 1104 (9th Cir. 2002) ............................................................................... 11
                      4
                            AMCAL Multi-Hous., Inc. v. Pac. Clay Prod., 457 F. Supp. 2d 1016, 1021 (C.D. Cal.
                      5         2006) ................................................................................................................................... 8
                      6     Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949-50 (2009) .................................................................... 20
                      7     Beliveau v. Caras, 873 F. Supp. 1393, 1395 (C.D. Cal. 1995) ..................................................... 7
                      8     Bell Atlantic Corp. v. Twombly,
                                   550 U.S. 544, 557, 127 S.Ct. 1955 (2007) ......................................................................... 7
                      9
                            Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929
                    10             (2007) ................................................................................................................................ 20
                    11      Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 561 (2007) ......................................................... 20
                    12      Bissessur v. Indiana Univ. Bd. of Trustees, 581 F.3d 599, 603 (7th Cir. 2009) ....................... 20
                    13      Butner v. United States,
                                  440 U.S. 48, 54, 99 S. Ct. 914, 59 L. Ed. 2d 136 (1979)................................................. 11
                    14
                            Byrne v. Nezhat, 261 F.3d 1075, 1129-1130 (11th Cir. 2001) ................................................... 21
                    15
                            Casey v. Rotenberg (In re Kenny G. Enters., LLC),
                    16             512 B.R. 628, 636-637 (C.D. Cal. 2014) ......................................................................... 15
                    17      Conley v. Gibson,
                                  355 U.S. 41, 45-46 (1957) ................................................................................................ 20
                    18
                            Decker v. Massey-Ferguson, Ltd.,
                    19            681 F.2d 111, 115 (2d Cir. 1982) ...................................................................................... 8
                    20      Destfino v. Kennedy, 2009 U.S. Dist. LEXIS 18138, *13-14, 2009 WL 63566 (E.D.
                                   Cal. Jan. 7, 2009) ............................................................................................................. 21
                    21
                            E-Fab, Inc. v. Accountants, Inc. Servs.,
                    22            153 Cal. App. 4th 1308, 1319 (2007) .............................................................................. 17
                    23      Gallego v. Wilson,
                                   882 F. Supp. 1169, 1171 (D. Mass. 1995) ......................................................................... 8
                    24
                            Havas v. Thornton,
                    25            609 F.2d 372, 376 (9th Cir. 1979) ..................................................................................... 8
                    26      In re Goldberg,
                                   235 B.R. 476, 483 (Bankr. D. Idaho 1999) .................................................................... 16
                    27
                            In re Hunt,
                    28             540 B.R. 438, 441 (Bankr. D. Idaho 2015) .................................................................... 11
 SHULMAN BASTIAN
FRIEDMAN & BUI LLP
                                                                                                   4
100 Spectrum Center Drive

              Case: 21-05029POINTS ANDFiled:
                                      AUTHORITIES
                                             09/07/21 IN SUPPORT   OF MOTION
                                                                        11:56:12 TO DISMISS
        Suite 600
    Irvine, CA 92618          Doc# 11                 Entered: 09/07/21           Page 4 of 26
                            In re Reed,
                      1            940 F.2d 1317, 1322 (9th Cir. 1991) ............................................................................... 11
                      2     Lee v. Hanley,
                                   61 Cal.4th 1225, 1240 (2015) .......................................................................................... 19
                      3
                            Nelson v. Anderson,
                      4           72 Cal. App. 4th 111, 126 (Cal. Ct. App. 2d Dist. 1999) .............................................. 11
                      5     Parks School of Business v. Symington,
                                   51 F.3d 1480, 1484 (9th Cir. 1995) ................................................................................... 7
                      6
                            Phillips v. BAC Home Loans Servicing, LP, 2010 U.S. Dist. LEXIS 131739, *16, 2010
                      7             WL 5146433 ..................................................................................................................... 13
                      8     Rajala v. Gardner,
                                   709 F.3d 1031 (10th Cir. 2013) ....................................................................................... 19
                      9
                            Revoal v. Gregoire, 2012 U.S. Dist. LEXIS 173986, *2, 2012 WL 6098364 (W.D.
                    10             Wash. Oct. 31, 2012) ....................................................................................................... 22
                    11      SEC v. Cross Fin. Servs., 908 F. Supp. 718 (C.D. Cal. 1995) ..................................................... 7
                    12      Shroyer v. New Cingular Wireless Services, Inc., 622 F.3d 1035, 1041 (9th Cir. 2010)............ 7
                    13      St. James Church v. Superior Court (1955) 135 Cal.App.2d 352, 359 (1955) ......................... 19
                    14      Strom v. United States, 641 F.3d 1051, 1067 (9th Cir. 2011) ...................................................... 7
                    15      v.        11
                    16      Wagner v. First Horizon Pharm. Corp.,
                                 464 F.3d 1273, 1279 (11th Cir. 2006) ............................................................................. 21
                    17
                            Wasco Prod., Inc. v. Southwall Techs., Inc., 435 F.3d 989, 991 (9th Cir. 2006) ...................... 17
                    18
                            Weisbuch v. County of Los Angeles, 119 F.3d 778, 783, (9th Cir. 1997) ................................... 7
                    19
                            Yumul v. Smart Balance, Inc.,
                    20            733 F. Supp. 2d 1134, 1143–44 (C.D. Cal. 2010)........................................................... 17
                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
 SHULMAN BASTIAN
FRIEDMAN & BUI LLP
                                                                                                5
100 Spectrum Center Drive

              Case: 21-05029POINTS ANDFiled:
                                      AUTHORITIES
                                             09/07/21 IN SUPPORT   OF MOTION
                                                                        11:56:12 TO DISMISS
        Suite 600
    Irvine, CA 92618          Doc# 11                 Entered: 09/07/21           Page 5 of 26
                      1     TO THE HONORABLE M. ELAINE HAMMOND, UNITED STATES BANKRUPTCY
                      2     JUDGE, PLAINTIFF, ALL DEFENDANTS AND ALL THEIR ATTORNEYS OF
                      3     RECORD:
                      4            Defendants Aurora Capital Advisors, Richard Babcock, Anthony Nobles and Med-Venture
                      5     Investments, LLC (collectively, "Defendants") hereby bring this Memorandum of Points and
                      6     Authorities in Support of Defendants' Motion to Dismiss (“Motion”) the complaint for: (1)
                      7     avoidance of post-petition transfers; (2) avoidance of fraudulent transfers; (3) recovery of avoided
                      8     transfers for benefit of the estate; (4) turnover; (5) accounting; (6) breach of fiduciary duty; (7)
                      9     aiding and abetting breach of fiduciary duty; (8) disgorgement; and (9) conversion (the
                    10      "Complaint") filed by Michael G. Kasolas ("Plaintiff") liquidating trustee for the bankruptcy estate
                    11      of Robert Brower, Sr. ("Debtor"). In support of the Motion, Defendants respectfully represent as
                    12      follows:
                    13                                      I.   SUMMARY OF ARGUMENT
                    14              In the time-honored approach of throwing mud at a wall and hoping some of it sticks, the
                    15      Complaint consists of a jumble of claims and contentions – that when taken together and viewed
                    16      in a light most favorable to Plaintiff, fail to state a single claim for relief against Defendants. At
                    17      the most fundamental level, all claims against Defendants must be dismissed because the Proceeds1
                    18      used to make the Med-Venture Transfer and the Aurora Transfer were not property of the estate.
                    19      Flowing from this unavoidable reality is the fact that all substantive claims asserted against
                    20      Defendants are dispositively deficient and amendment of the Complaint would be futile.
                    21      Furthermore, virtually all substantive claims for relief asserted against Defendants are time-barred
                    22      under applicable law and no exceptions exist to otherwise toll any controlling statute of limitation.
                    23      Finally, the Complaint fails to comply with applicable federal pleading standards and constitutes
                    24      an impermissible "shotgun pleading" due to Plaintiff lumping together ten (10) claims for relief
                    25      against fifteen (15) defendants, while at the same time relying upon indiscriminate application of
                    26      "incorporation by reference."
                    27
                            1
                             All capitalized terms not otherwise defined in this Summary of Argument shall have the meaning
                    28      ascribed to same below.
 SHULMAN BASTIAN
FRIEDMAN & BUI LLP
                                                                              6
100 Spectrum Center Drive

              Case: 21-05029POINTS ANDFiled:
                                      AUTHORITIES
                                             09/07/21 IN SUPPORT   OF MOTION
                                                                        11:56:12 TO DISMISS
        Suite 600
    Irvine, CA 92618          Doc# 11                 Entered: 09/07/21           Page 6 of 26
                      1             Therefore, and for the reasons detailed below, the Complaint has no merit or basis in fact
                      2     and must be dismissed without leave to amend for failure to state a plausible claim for relief.
                      3                   II.     APPLICABLE STANDARD FOR A MOTION TO DISMISS
                      4             A Rule 12(b)(6) motion is similar to the common law general demurrer, i.e., it tests the
                      5     legal sufficiency of the claim or claims stated in the complaint. See Strom v. United States, 641
                      6     F.3d 1051, 1067 (9th Cir. 2011); SEC v. Cross Fin. Servs., 908 F. Supp. 718 (C.D. Cal. 1995);
                      7     Beliveau v. Caras, 873 F. Supp. 1393, 1395 (C.D. Cal. 1995). In order to survive Rule 12(b)(6),
                      8     a complaint must allege sufficient facts “to support a cognizable legal theory.” Shroyer v. New
                      9     Cingular Wireless Services, Inc., 622 F.3d 1035, 1041 (9th Cir. 2010). In addition, to survive a
                    10      Rule 12(b)(6) motion to dismiss, the facts alleged must state a “facially plausible” claim for relief.
                    11      Id.
                    12              By contrast, a Rule 12(b)(6) motion to dismiss for failure to state a claim can be used when
                    13      plaintiff has included allegations in the complaint that, on their face, disclose some absolute
                    14      defense or bar to recovery. See e.g. Weisbuch v. County of Los Angeles, 119 F.3d 778, 783, (9th
                    15      Cir. 1997) (fn. 1: “If the pleadings establish facts compelling a decision one way, that is as good
                    16      as if depositions and other expensively obtained evidence on summary judgment establishes the
                    17      identical facts.”).
                    18              A defendant is entitled to dismissal under Rule 12(b)(6) if, accepting the well-pleaded
                    19      allegations of the complaint as true, the complaint fails to state facts that would support relief.
                    20      Parks School of Business v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995). Further, to survive a
                    21      motion to dismiss, a complaint must contain sufficient factual matter to state a claim for relief that
                    22      is plausible on its face. “A claim has facial plausibility when the plaintiff pleads factual content
                    23      that allows the court to draw the reasonable inference that the defendant is liable for the misconduct
                    24      alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937 (2009)(emphasis added).               “The
                    25      plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer
                    26      possibility that a defendant has acted unlawfully.” Id. quoting Bell Atlantic Corp. v. Twombly, 550
                    27      U.S. 544, 557, 127 S.Ct. 1955 (2007).
                    28
 SHULMAN BASTIAN
FRIEDMAN & BUI LLP
                                                                              7
100 Spectrum Center Drive

              Case: 21-05029POINTS ANDFiled:
                                      AUTHORITIES
                                             09/07/21 IN SUPPORT   OF MOTION
                                                                        11:56:12 TO DISMISS
        Suite 600
    Irvine, CA 92618          Doc# 11                 Entered: 09/07/21           Page 7 of 26
                      1            For the purposes of a motion to dismiss, “a legal conclusion couched as a factual allegation”
                      2     need not be accepted as true. Id. at 555. The obligation to provide the “grounds” for the claimed
                      3     entitlement to relief “requires more than labels and conclusions, and a formulaic recitation of the
                      4     elements of a cause of action will not do” (id.) and the allegations must “raise a right to relief
                      5     above the speculative level.” Id.; See also Gallego v. Wilson, 882 F. Supp. 1169, 1171 (D. Mass.
                      6     1995)(“a complaint will be deemed insufficient if the plaintiff relies upon bald assertions,
                      7     unsupportable conclusions, and opprobrious epithets.”) (internal citations and quotation marks
                      8     omitted).
                      9            While a motion to dismiss typically tests the sufficiency of the plaintiff’s allegations, “[i]f
                    10      a legal impediment such as an affirmative defense or some other bar to recovery is apparent from
                    11      the face of the complaint, then a motion to dismiss for failure to state a claim is mandated.” AMCAL
                    12      Multi-Hous., Inc. v. Pac. Clay Prod., 457 F. Supp. 2d 1016, 1021 (C.D. Cal. 2006).
                    13             Finally, dismissal should be granted without leave to amend where it is clear that the acts
                    14      complained of cannot constitute a claim for relief and further amendments would serve no purpose.
                    15      See e.g. Havas v. Thornton, 609 F.2d 372, 376 (9th Cir. 1979). Dismissal may be granted as to
                    16      portions of a complaint. Decker v. Massey-Ferguson, Ltd., 681 F.2d 111, 115 (2d Cir. 1982).
                    17                                            III.    ARGUMENT
                    18      A.     The First Claim for Relief Fails to State a Claim for Avoidance of a Post-Petition
                    19             Transfer Pursuant to Section 549 of the Bankruptcy Code
                    20             Plaintiff's first claim for relief seeks avoidance of post-petition transfers related to sale
                    21      proceeds (the "Proceeds") from Coastal Cypress Corporation's ("Coastal") 2015 sale of real
                    22      property located at 8890 and 8940 Carmel Valley Road, Carmel, California (the "Wine Estate
                    23      Property"). See Complaint 2:21-25. The first claim for relief fails to state a claim for avoidance
                    24      of an unauthorized post-petition transfer for two separate reasons, each of which will be
                    25      individually addressed below.
                    26              1.     The Proceeds Were Not Property of the Estate
                    27             The Complaint has not pled facts sufficient to establish that the Proceeds are property of
                    28      the bankruptcy estate when the alleged transfers were made. Without establishing that the
 SHULMAN BASTIAN
FRIEDMAN & BUI LLP
                                                                             8
100 Spectrum Center Drive

              Case: 21-05029POINTS ANDFiled:
                                      AUTHORITIES
                                             09/07/21 IN SUPPORT   OF MOTION
                                                                        11:56:12 TO DISMISS
        Suite 600
    Irvine, CA 92618          Doc# 11                 Entered: 09/07/21           Page 8 of 26
                      1     Proceeds were property of the estate at the time of transfer, it is axiomatic that Plaintiff's first claim
                      2     for relief must be dismissed. Section 549(a) provides: "Except as provided in subsection (b) or (c)
                      3     of this section, the trustee may avoid a transfer of property of the estate – (1) that occurs after the
                      4     commencement of the case; and (2)(A) that is authorized only under section 303(f) or 542(c) of
                      5     this title; or (B) that is not authorized under this title or by the court." 11 U.S.C. § 549(a)(emphasis
                      6     added). By virtue of Plaintiff's judicial admissions throughout the Complaint, it is impossible to
                      7     establish that the Proceeds were property of the estate at the time of the alleged transfer in Spring
                      8     of 2015.
                      9              In relevant part, the Complaint provides the following allegations (emphasis added):2
                    10                     2.        At all relevant times, Debtor’s bankruptcy estate owned 100% of
                                          Coastal Cypress Corporation (“Coastal”), and Debtor controlled all of
                    11                    Coastal’s operations. Coastal was formed by Debtor in the early 1980’s and
                                          owned real property located at 8890 and 8940 Carmel Valley Road in
                    12                    Carmel, California (the “Wine Estate Property”).
                    13                    3.          In Spring of 2015 and after the Petition Date, Debtor caused Coastal
                                          to sell the Wine Estate Property for $12,035,707.24. Net proceeds from the
                    14                    sale were over $7,000,000. At all relevant times, these net proceeds were
                                          assets of Debtor’s bankruptcy estate.
                    15
                                          4.         After the sale of the Wine Estate Property, Coastal ceased all
                    16                    business operations, and Debtor began an elaborate and complex scheme to
                                          transfer the net proceeds from Coastal away from the bankruptcy estate
                    17                    outside the purview of the bankruptcy court to the Defendants, several of
                                          whom are insiders of the Debtor, in an effort to hinder, delay, and defraud
                    18                    creditors of Debtor’s bankruptcy estate. These efforts left Coastal, which
                                          held the most valuable asset of Debtor’s bankruptcy estate, as an empty
                    19                    shell. Moreover, most of the transfers were made postpetition without
                                          approval by the Court or the Liquidating Trustee.
                    20
                                          …
                    21
                                          27.        Also in 1982, Debtor formed Coastal as the sole shareholder. As of
                    22                    the Petition Date and until April 2015, Coastal owned real property located
                                          at 8890 and 8940 Carmel Valley Road in Carmel, California (defined above as
                    23                    the “Wine Estate Property”), a roughly 16-acre estate that included a wine
                                          tasting room, wine production facility, barrel aging room, offices, outdoor
                    24                    event venues, and vineyards. According to Coastal’s books and records,
                                          Debtor was the President and a director of Coastal, and P. Brower was the
                    25                    Secretary and a director.
                    26                    …
                    27

                    28      2
                                All numbered paragraphs correlate to those contained within the Complaint.
 SHULMAN BASTIAN
FRIEDMAN & BUI LLP
                                                                                9
100 Spectrum Center Drive

              Case: 21-05029POINTS ANDFiled:
                                      AUTHORITIES
                                             09/07/21 IN SUPPORT   OF MOTION
                                                                        11:56:12 TO DISMISS
        Suite 600
    Irvine, CA 92618          Doc# 11                 Entered: 09/07/21           Page 9 of 26
                               35.         Specifically, and in April 2015, the Debtor sold the Wine Estate
                      1        Property owned by Coastal, along with certain equipment and other assets
                               related to the ongoing wine estate business operations, for total consideration
                      2        of $12,035,707.24. Subsequently, in or around November 2016, Coastal
                               acquired real property in Delaware, in which Debtor and P. Brower resided
                      3        thereafter.
                      4        …
                      5        42.       After the sale of the Wine Estate Property, Coastal and ACP held
                               valuable assets including nearly $7,000,000 in net proceeds from the sale of
                      6        the Wine Estate Property, and Debtor and P. Brower’s real properties located
                               in Carmel, California and Delaware.
                      7        …
                      8        52.         As a result of the Summary Judgments and the Enhancement
                               Judgment, Debtor’s bankruptcy estate, at all relevant times, held a 100%
                      9        interest in Coastal and ACP. Pursuant to 11 U.S.C. § 541(a)(6), the proceeds,
                               product, offspring, rents, or profits of or from the estate’s interest in Coastal
                    10         and ACP are, and have been at all relevant times, assets of Debtor’s bankruptcy
                               estate. Further, and pursuant to 11 U.S.C. § 541(a)(7), the 100% interest in
                    11         Coastal and ACP constituted an “interest in property that the estate acquires
                               after the commencement of the case.”
                    12
                               …
                    13
                               65.       After paying secured loan balances (but not the Bank Loan to
                    14         Chateau Julien which was secured by the Guaranty), taxes, and various other
                               items from escrow, Coastal received net proceeds from escrow of at least
                    15         $5,811,761.46 (the “Proceeds”). The Proceeds consisted of $350,000 in early
                               release of funds, a lump sum at the close of escrow in the amount of
                    16         $5,477,761.46, and a $50,000 hold-back for a septic tank upgrade, which was
                               received by Coastal in October 2016.
                    17
                               …
                    18
                               116.       As noted above, the sale of the wine business assets to Buyer
                    19         ultimately closed in April 2015, and Coastal received gross sale proceeds of
                               approximately $12,035,707.24.
                    20
                               117.      According to the Escrow Statement, at the close of escrow, Med-
                    21         Venture received a payment of $1,120,000 (the “Med-Venture Transfer”).
                               On January 24, 2019, the Bank conducted a deposition of Babcock (the
                    22         “Babcock Deposition”) wherein Babcock testified under oath that he received
                               a portion of the Med-Venture Transfer. Plaintiff is further informed and
                    23         believes that Nobles received the remaining portion of the Med-Venture
                               Transfer.
                    24
                               118.      Additionally, after the close of escrow, Debtor caused Coastal to
                    25         transfer $600,000 to Aurora by check dated December 31, 2015, which is
                               signed by Debtor (the “Aurora Transfer”). On January 26, 2016, Aurora
                    26         deposited the check into its Chase bank account. At the Babcock Deposition,
                               Babcock testified that the Aurora Transfer was distributed to himself and
                    27         Nobles.
                    28         …
 SHULMAN BASTIAN
FRIEDMAN & BUI LLP
                                                                   10
100 Spectrum Center Drive
        Suite 600
                             POINTS
                Case: 21-05029
    Irvine, CA 92618            Doc#AND
                                    11 AUTHORITIES
                                        Filed: 09/07/21 IN SUPPORT
                                                         Entered:     OF MOTION
                                                                  09/07/21 11:56:12TOPage
                                                                                      DISMISS
                                                                                          10 of
                                                      26
                      1                 143.      The…Med-Venture Transfers [sic] [and] the Aurora
                                        Transfer…were made postpetition. None of these transfers were authorized by
                      2                 the Liquidating Trustee of the Bankruptcy Court.
                      3                 144.        As determined by the Court in the Summary Judgments and the
                                        Enhancement Judgment, Debtor at all relevant times owned 100% of Coastal.
                      4                 Accordingly, pursuant to Pursuant to 11 U.S.C. § 541(a)(6), the proceeds,
                                        product, offspring, rents, or profits of or from the estate’s interest in Coastal,
                      5                 i.e., the Proceeds, have been at all relevant times assets of Debtor’s bankruptcy
                                        estate. Further, and pursuant to 11 U.S.C. § 541(a)(7), the 100% interest in
                      6                 Coastal and ACP constituted an “interest in property that the estate acquires
                                        after the commencement of the case.”
                      7
                                        145.        Accordingly, the Liquidating Trustee may avoid and recover these
                      8                 transfers, and each of them, from Defendants, pursuant to 11 U.S.C. § 549.
                      9            Despite the Complaint's protestations to the contrary, the Proceeds were not property of the
                    10      estate – thus barring recovery of the Med-Venture Transfer and the Aurora Transfer. In particular,
                    11      Section 541(a)(6) provides, in relevant part, that property of the estate includes "[p]roceeds,
                    12      product, offspring, rents or profits of or from property of the estate[.]" (emphasis added). Further,
                    13      Section 541(a)(7) provides that property of the estate includes "[a]ny interest in property that the
                    14      estate acquires after the commencement of the case." (emphasis added). However, it is roundly
                    15      accepted that "[s]tate law determines the existence and scope of a debtor's interest in property." In
                    16      re Hunt, 540 B.R. 438, 441 (Bankr. D. Idaho 2015) citing In re Reed, 940 F.2d 1317, 1322 (9th
                    17      Cir. 1991) and Butner v. United States, 440 U.S. 48, 54, 99 S. Ct. 914, 59 L. Ed. 2d 136 (1979);
                    18      See also Abele v. Modern Fin. Plans Servs., Inc. (In re Cohen), 300 F.3d 1097, 1104 (9th Cir.
                    19      2002)("It is well established that 'state law…determines the nature and extent of a debtor's interest
                    20      in property.'"). Utilizing Plaintiff's judicial admissions and applying same to controlling California
                    21      law, Debtor did not personally own Coastal's assets, including but not limited to the Proceeds or
                    22      any portion thereof.
                    23             "Shareholders own neither the property nor the earnings of the corporation. Shareholders
                    24      own only stock, from which their income is derived upon the liquidation of assets or the declaration
                    25      of dividends by the directors. Nelson had no ownership interest in the profits of Lonan and cannot
                    26      have been deprived of them." Nelson v. Anderson, 72 Cal. App. 4th 111, 126 (Cal. Ct. App. 2d
                    27      Dist. 1999) referencing Miller v. McColgan, 17 Cal. 2d 432, 436 (1941)(citations omitted). As
                    28      stated by the California Supreme Court in Miller v. McColgan (emphasis added):
 SHULMAN BASTIAN
FRIEDMAN & BUI LLP
                                                                             11
100 Spectrum Center Drive
        Suite 600
                             POINTS
                Case: 21-05029
    Irvine, CA 92618            Doc#AND
                                    11 AUTHORITIES
                                        Filed: 09/07/21 IN SUPPORT
                                                         Entered:     OF MOTION
                                                                  09/07/21 11:56:12TOPage
                                                                                      DISMISS
                                                                                          11 of
                                                      26
                      1                 In our approach to the problem presented here let us first consider the nature
                                        of this property – corporate stock – and the status of corporations and
                      2                 shareholders. It is fundamental, of course, that the corporation has a
                                        personality distinct from that of its shareholders, and that the latter neither own
                      3                 the corporate property nor the corporate earnings. The shareholder simply has
                                        an expectancy in each, and he becomes the owner of a portion of each only
                      4                 when the corporation is liquidated by action of the directors or when a
                                        portion of the corporation's earnings is segregated and set aside for
                      5                 dividend payments on action of the directors in declaring a dividend. This
                                        well-settled proposition was amplified in Rhode Island Hospital Trust Co. v.
                      6                 Doughton, 270 U.S. 69, 81 [46 Sup. Ct. 256, 70 L. Ed. 475], wherein appears
                                        the following cogent language: "The owner of the shares of stock in a company
                      7                 is not the owner of the corporation's property. He has a right to his share in the
                                        earnings of the corporation, as they may be declared in dividends arising from
                      8                 the use of all its property. In the dissolution of the corporation he may take his
                                        proportionate share in what is left, after all the debts of the corporation have
                      9                 been paid and the assets are divided in accordance with the law of its creation.
                                        But he does not own the corporate property." Id.
                    10

                    11             As clearly stated in the Complaint, Coastal wholly owned the Wine Estate Property, the
                    12      Proceeds were the result of the Wine Estate Property's sale, the Proceeds were paid to Coastal, and
                    13      Coastal made the Med-Venture Transfer and Aurora Transfer to Defendants. See Complaint ¶¶ 2-
                    14      4, 27, 35, 65 and 116-118. The Proceeds were never distributed to Debtor or the estate, Coastal
                    15      was not liquidated prior to the subject transfers, and no portion of the Proceeds used to make the
                    16      subject transfers were segregated and set aside for dividend payment to Debtor or the estate.
                    17      Therefore, the none of the Proceeds allegedly used to make the subject transfers can be classified
                    18      as property of the estate because: (1) such are not Section 541(a)(6) "proceeds, product, offspring,
                    19      rents or profits" due to Debtor under state law; and (2) neither Debtor nor the estate "acquired" the
                    20      Proceeds pursuant to applicable state law.
                    21             Therefore, Plaintiff's first claim for relief must be dismissed without leave to amend
                    22      because the Proceeds allegedly used to make the Med-Venture Transfer and the Aurora Transfer
                    23      were not property of the estate and cannot be avoided pursuant to Section 549.
                    24             2.      The First Claim for Relief is Time Barred
                    25             The Complaint unambiguously alleges that the Med-Venture Transfer was made in April
                    26      of 2015 and the Aurora Transfer was made in December of 2015. Further, the Complaint initiating
                    27      the above-captioned adversary action was not filed until July 22, 2021. Importantly, Section
                    28      549(d) provides: "An action or proceeding under this section may not be commenced after the
 SHULMAN BASTIAN
FRIEDMAN & BUI LLP
                                                                             12
100 Spectrum Center Drive
        Suite 600
                             POINTS
                Case: 21-05029
    Irvine, CA 92618            Doc#AND
                                    11 AUTHORITIES
                                        Filed: 09/07/21 IN SUPPORT
                                                         Entered:     OF MOTION
                                                                  09/07/21 11:56:12TOPage
                                                                                      DISMISS
                                                                                          12 of
                                                      26
                      1     earlier of – (1) two years after the date of the transfer sought to be avoided; or (2) the time the
                      2     case is closed or dismissed. The Complaint makes no attempt to justify why an action to avoid the
                      3     Med-Venture Transfer was filed approximately six years and three months post-transfer or five
                      4     years and seven months post-Aurora Transfer. See e.g. Phillips v. BAC Home Loans Servicing,
                      5     LP, 2010 U.S. Dist. LEXIS 131739, *16, 2010 WL 5146433 ("Defendants also assert that because
                      6     Plaintiff alleges fraudulent conduct as the basis for equitable tolling, it must be pled with
                      7     particularity pursuant to Rule 9(b). Because Plaintiff fails to allege sufficient facts to invoke
                      8     equitable tolling under the Rule 8 standard, much less the Rule 9(b) standard, the Court need not
                      9     reach Defendants' argument at this juncture."). The Complaint's silence regarding tolling of the
                    10      two-year statute of limitation is not surprising, as Plaintiff was appointed as the liquidating trustee
                    11      on November 2, 2017, the main bankruptcy docket and related adversary actions are replete with
                    12      aged filings putting Plaintiff on notice of alleged post-petition transfers referenced in the
                    13      Complaint and no extraordinary circumstances justify bring suit over four years after the statute of
                    14      limitation lapsed. Thus, it is impossible for Plaintiff to allege he was diligently pursuing his rights
                    15      in connection with the avoidance of the Med-Venture Transfer or the Aurora Transfer.
                    16             Therefore, Plaintiff's first claim for relief must be dismissed without leave to amend
                    17      because any attempt to avoid the Med-Venture Transfer or the Aurora Transfer is time-barred
                    18      pursuant to Section 549(d).
                    19      B.     The Second and Third Claims for Relief Fail to State a Claim for Avoidance of a
                    20             Fraudulent Transfer Pursuant to California Civil Code Section 3439.01 et seq.
                    21             Plaintiff's second and third claims for relief seek avoidance of the (post-petition) Med-
                    22      Venture Transfer and Aurora Transfer pursuant to Cal. Civ. Code Sections 3439.04, 3439.07 and
                    23      3439.08. The second and third claims for relief fail to state a claim for avoidance of an alleged
                    24      fraudulent transfer for four separate reasons, each of which will be individually addressed below.
                    25             1.      Section 549 is the Exclusive Remedy to Avoid Post-Petition Transfers
                    26             As an initial matter, and perhaps most important to the necessary dismissal of the second
                    27      and third claims for relief, is the fact that the Complaint seeks avoidance of post-petition transfers
                    28      pursuant to Section 544. It cannot be forgotten that the Complaint readily concedes the Med-
 SHULMAN BASTIAN
FRIEDMAN & BUI LLP
                                                                              13
100 Spectrum Center Drive
        Suite 600
                             POINTS
                Case: 21-05029
    Irvine, CA 92618            Doc#AND
                                    11 AUTHORITIES
                                        Filed: 09/07/21 IN SUPPORT
                                                         Entered:     OF MOTION
                                                                  09/07/21 11:56:12TOPage
                                                                                      DISMISS
                                                                                          13 of
                                                      26
                      1     Venture Transfer and the Aurora Transfer were made by Coastal post-petition. See Complaint ¶¶
                      2     117-118. The glaring infirmity of the second and third claims for relief is that Section 549 is
                      3     Plaintiff's sole remedy for avoidance of a post-petition transfer.
                      4            The California District Court in Casey v. Rotenberg was presented with a trustee's attempt
                      5     to avoid a post-petition transfer pursuant to Section 544 and held that Section 549 is the Trustee's
                      6     exclusive remedy. In support of its ruling, the Casey v. Rotenberg court found:
                      7                 These "strong-arm powers" allow a trustee to assert avoidance claims held by
                                        hypothetical creditors or bona fide purchasers. See In re Weisman, 5 F.3d 417,
                      8                 420 (9th Cir. 1993). Congress's inclusion of the phrase "as of the
                                        commencement of the case" strongly suggests that it only meant § 544 to apply
                      9                 to prepetition transfers. Since the trustee has these powers at petition filing, the
                                        transfer must necessarily have already occurred.
                    10
                                        Moreover, since the strong-arm powers exist at the commencement of the case,
                    11                  and since § 544(a) is limited to "any transfer of property of the debtor," these
                                        powers could only ever apply to prepetition transfers. Therefore, by referring
                    12                  to transfers of "property of the debtor," Congress necessarily understood the
                                        transfer to be the debtor's own property, i.e., not property of the estate. For the
                    13                  transfer to relate to the debtor's own property, and for the statutory lien created
                                        by § 544(a) to exist as of the commencement of the case, the only possible way
                    14                  for that to occur is via a prepetition transfer.
                    15                  …
                    16                  The fact that Congress specifically included a section dealing with postpetition
                                        transactions suggests that it solely intended for that section to govern transfers
                    17                  occurring after the filing of a bankruptcy petition. Section 549's breadth
                                        undergirds that conclusion. It generally applies to allow a trustee to set aside
                    18                  any postpetition transfer of estate property that is not authorized by the
                                        Bankruptcy Code or a bankruptcy court. Congress did not narrowly draft § 549
                    19                  in such a way that it would be reasonable to think that it only applies to some
                                        postpetition transactions, leaving room for other sections to fill the gap. Rather,
                    20                  the fact that Congress used such sweeping language demonstrates that
                                        Congress envisioned § 549 as the sole tool for avoiding postpetition transfers.
                    21
                                        …
                    22
                                        This reasoning is persuasive in discerning Congress's intent—notwithstanding
                    23                  the bankruptcy court's reasoning that "just because the limitation is tighter
                                        when measured from the petition[,] this is hardly a reason to conclude the cause
                    24                  of action does not arise at all." (ER 356.) If Congress understood § 544(b) to
                                        apply to postpetition transactions, then there would be no reason for it to link
                    25                  its statute of limitations to the filing of the petition. The fact that Congress did
                                        in fact establish such a limitations period strongly suggests that Congress
                    26                  understood the filing of the petition as a cut off for potential actionable
                                        transfers. This result does not unnecessarily hamper the trustee's avoidance
                    27                  powers; that is not the Court's goal. Instead, the objective is to determine
                                        Congress's intent using whatever statutory clues it left behind. This indication
                    28
 SHULMAN BASTIAN
FRIEDMAN & BUI LLP
                                                                              14
100 Spectrum Center Drive
        Suite 600
                             POINTS
                Case: 21-05029
    Irvine, CA 92618            Doc#AND
                                    11 AUTHORITIES
                                        Filed: 09/07/21 IN SUPPORT
                                                         Entered:     OF MOTION
                                                                  09/07/21 11:56:12TOPage
                                                                                      DISMISS
                                                                                          14 of
                                                      26
                                        provides cogent proof that Congress intended for all of § 544 to apply only
                      1                 to prepetition transfers.
                      2
                            Casey v. Rotenberg (In re Kenny G. Enters., LLC), 512 B.R. 628, 636-637 (C.D. Cal.
                      3
                            2014)(emphasis added).
                      4
                                   The court in Casey v. Rotenberg concluded by stating: "As the Court has interpreted, § 544
                      5
                            is an inch too short for the Trustee to reach the Hillsborough Property transfer…For the reasons
                      6
                            discussed above, the Court finds that § 544(b) only applies to prepetition transfers and accordingly
                      7
                            that a trustee may not invoke § 544(b) to reach postconfirmation transfers like the Hillsborough
                      8
                            Property sale." Id. at 639.
                      9
                                   Just as in Casey v. Rotenberg, Plaintiff seeks to improperly utilize Section 544(b) to avoid
                    10
                            certain post-petition transfers. However, Section 549 indisputably encompasses Plaintiff's sole
                    11
                            remedy to avoid the post-petition Med-Venture Transfer and the post-petition Aurora Transfer.
                    12
                            Therefore, Plaintiff's second and third claims for relief must be dismissed without leave to amend
                    13
                            because the Med-Venture Transfer and the Aurora Transfer were made post-petition making
                    14
                            avoidance pursuant to Section 544 unavailable.
                    15
                                   2.      The Proceeds Are Not Property of the Estate
                    16
                                   As detailed above, the Proceeds used to make the Med-Venture Transfer and the Aurora
                    17
                            Transfer were not property of the estate. Section 544 provides, in relevant part: "[T]he trustee may
                    18
                            avoid any transfer of an interest of the debtor in property or any obligation incurred by the debtor
                    19
                            that is voidable under applicable law by a creditor holding an unsecured claim that is allowable
                    20
                            under section 502 of this title or that is not allowable only under section 502(e) of this title."
                    21
                            (emphasis added). As Debtor merely had a property interest in the shares of Coastal stock, neither
                    22
                            Debtor nor the estate had an ownership right to the Proceeds until Coastal was liquidated, or until
                    23
                            the Proceeds were set aside as a shareholder distribution to be made to Debtor. Based thereon,
                    24
                            applicable California law dictates that Debtor did not own or have a right to the Proceeds.
                    25
                            Therefore, Plaintiff's second and third claims for relief must be dismissed without leave to amend
                    26
                            because the Proceeds used to make the Med-Venture Transfer and the Aurora Transfer were not
                    27
                            property of the estate and said transfers cannot be avoided pursuant to applicable state law.
                    28
 SHULMAN BASTIAN
FRIEDMAN & BUI LLP
                                                                             15
100 Spectrum Center Drive
        Suite 600
                             POINTS
                Case: 21-05029
    Irvine, CA 92618            Doc#AND
                                    11 AUTHORITIES
                                        Filed: 09/07/21 IN SUPPORT
                                                         Entered:     OF MOTION
                                                                  09/07/21 11:56:12TOPage
                                                                                      DISMISS
                                                                                          15 of
                                                      26
                      1            3.      Plaintiff Fails to Allege Requisite Elements of Section 544
                      2            The second and third claims for relief are styled as a claim pursuant to California Civil
                      3     Code, § 3439.01 et seq. Although the Complaint is silent on the Bankruptcy Code provision that
                      4     gives Plaintiff authority to pursue an action pursuant to California Civil Code, § 3439.01 et seq,
                      5     Defendants presume that he brings the claim pursuant to 11 U.S.C. § 544(b)(1), which provides
                      6     that “the trustee may avoid any transfer of an interest of the debtor in property or any obligation
                      7     incurred by the debtor that is voidable under applicable law by a creditor holding an unsecured
                      8     claim that is allowable under section 502 of this title.”
                      9            In order to state a claim for relief under Section 544(b), Plaintiff is required to plead and
                    10      prove the existence of an unsecured creditor who could pursue an action under California Civil
                    11      Code, § 3439.01 et. seq. and an explanation of how applicable state law grants such a creditor the
                    12      right to pursue the action. See e.g. In re Goldberg, 235 B.R. 476, 483 (Bankr. D. Idaho 1999) (“§
                    13      544(b) requires pleading and proof of the existence of such an unsecured creditor, as well as
                    14      an explanation of how applicable state law grants a right of transfer avoidance to that creditor. A
                    15      typical use of § 544(b) is avoidance of transfers under state enactments of the Uniform Fraudulent
                    16      Transfer Act.”)(emphasis added). Not only has Plaintiff failed to reference Section 544 in the
                    17      second and third claims for relief, he has not specifically pled the existence of a relevant creditor
                    18      or purported to explain how state law grants that creditor the right to pursue these claims for relief.
                    19      Therefore, Plaintiff's second and third claims for relief must be dismissed because the Complaint
                    20      has failed to sufficiently state a claim for avoidance of the Med-Venture Transfer and Aurora
                    21      Transfer pursuant to Section 544.
                    22             4.      The Second and Third Claims for Relief Are Time-Barred
                    23             The Complaint explicitly alleges that the Med-Venture Transfer was made in April of 2015
                    24      and the Aurora Transfer was made in December of 2015. Further, the Complaint initiating the
                    25      above-captioned adversary action was not filed until July 22, 2021. Importantly Cal. Civ. Code
                    26      3439.09 states:
                    27                  A cause of action with respect to a transfer or obligation under this chapter is
                                        extinguished unless action is brought pursuant to subdivision (a) of Section
                    28                  3439.07 or levy made as provided in subdivision (b) or (c) of Section 3439.07:
 SHULMAN BASTIAN
FRIEDMAN & BUI LLP
                                                                              16
100 Spectrum Center Drive
        Suite 600
                             POINTS
                Case: 21-05029
    Irvine, CA 92618            Doc#AND
                                    11 AUTHORITIES
                                        Filed: 09/07/21 IN SUPPORT
                                                         Entered:     OF MOTION
                                                                  09/07/21 11:56:12TOPage
                                                                                      DISMISS
                                                                                          16 of
                                                      26
                      1                    (a) Under paragraph (1) of subdivision (a) of Section 3439.04, not later
                                           than four years after the transfer was made or the obligation was incurred
                      2                    or, if later, not later than one year after the transfer or obligation was or
                                           could reasonably have been discovered by the claimant.
                      3
                                           (b) Under paragraph (2) of subdivision (a) of Section 3439.04 or Section
                      4                    3439.05, not later than four years after the transfer was made or the
                                           obligation was incurred.
                      5
                                           (c) Notwithstanding any other provision of law, a cause of action under this
                      6                    chapter with respect to a transfer or obligation is extinguished if no action
                                           is brought or levy made within seven years after the transfer was made or
                      7                    the obligation was incurred.
                      8            Based upon Plaintiff's explicit judicial admissions made in the Complaint, the second and
                      9     third claims for relief were filed more than four (4) years after the Med-Venture Transfer and
                    10      Aurora Transfer. Notwithstanding, Plaintiff makes no attempt to justify or explain how the second
                    11      and third claims for relief are somehow timely. Under applicable California law that Plaintiff
                    12      seeks to avail of, “[a] plaintiff whose complaint shows on its face that his claim would be barred
                    13      without the benefit of the discovery rule must specifically plead facts to show (1) the time and
                    14      manner of discovery and (2) the inability to have made earlier discovery despite reasonable
                    15      diligence. The burden is on the plaintiff to show diligence, and conclusory allegations will not
                    16      withstand demurrer.” E-Fab, Inc. v. Accountants, Inc. Servs., 153 Cal. App. 4th 1308, 1319 (2007)
                    17      (emphasis in original, internal citations omitted).
                    18             This rule of pleading applies whether the complaint is filed in state or federal court. See
                    19      e.g. Wasco Prod., Inc. v. Southwall Techs., Inc., 435 F.3d 989, 991 (9th Cir. 2006)(“federal courts
                    20      have repeatedly held that plaintiffs seeking to toll the statute of limitations on various grounds
                    21      must have included the allegation in their pleadings”); Yumul v. Smart Balance, Inc., 733 F. Supp.
                    22      2d 1134, 1143–44 (C.D. Cal. 2010) (“Because Yumul has not alleged in any form the manner of
                    23      her discovery, her complaint does not adequately plead tolling under the delayed discovery rule.”).
                    24             The Complaint's silence regarding tolling of the four-year statute of limitation is not
                    25      surprising, as Plaintiff was appointed as the liquidating trustee on November 2, 2017, the main
                    26      bankruptcy docket and related adversary actions are replete with aged filings putting Plaintiff on
                    27      notice of alleged post-petition transfer referenced in the complaint and no extraordinary
                    28      circumstance justifies bring suit years after the statute of limitation lapsed. Thus, it is impossible
 SHULMAN BASTIAN
FRIEDMAN & BUI LLP
                                                                             17
100 Spectrum Center Drive
        Suite 600
                             POINTS
                Case: 21-05029
    Irvine, CA 92618            Doc#AND
                                    11 AUTHORITIES
                                        Filed: 09/07/21 IN SUPPORT
                                                         Entered:     OF MOTION
                                                                  09/07/21 11:56:12TOPage
                                                                                      DISMISS
                                                                                          17 of
                                                      26
                      1     for Plaintiff to allege he was diligently pursuing his rights in connection with the avoidance of the
                      2     Med-Venture Transfer or the Aurora Transfer.
                      3             Therefore, Plaintiff's second and third claims for relief must be dismissed without leave to
                      4     amend because any attempt to avoid the Med-Venture Transfer or the Aurora Transfer is time-
                      5     barred pursuant to Cal. Civ. Code Section 3439.09(a) and (b).
                      6     C.      The Fourth Claim for Relief Fails to State a Claim for Recovery and Preservation of
                      7             Transfers for the Benefit of the Estate Pursuant to Bankruptcy Code Sections 550 and
                      8             551
                      9             Plaintiff's fourth claim for relief seeks to recover and preserve the Med-Venture Transfer
                    10      and the Aurora Transfer pursuant to Sections 550 and 551. Bankruptcy Code Section 550(a)
                    11      provides in relevant part: "Except as otherwise provided in this section, to the extent that a transfer
                    12      is avoided under section 544, 545, 547, 548, 549, 553(b), or 724(a) of this title, the trustee may
                    13      recover, for the benefit of the estate, the property transferred, or, if the court so orders, the value
                    14      of such property[.]" Furthermore, Bankruptcy Code Section 551 provides: "Any transfer avoided
                    15      under section 522, 544, 545, 547, 548, 549, or 724(a) of this title, or any lien void under section
                    16      506(d) of this title, is preserved for the benefit of the estate but only with respect to property of the
                    17      estate." Importantly, Plaintiff's ability to recover and preserve the Med-Venture Transfer or
                    18      Aurora Transfer is conditioned upon Plaintiff's avoidance of said transfers pursuant to Section 549
                    19      (the first claim for relief) or Section 544 (the second and third claims for relief). By virtue of the
                    20      fatal infirmities mandating dismissal of Plaintiff's first, second and third claims for relief, the
                    21      conditions precedent to Sections 550 and 551 cannot be met and the fourth claim for relief must
                    22      be dismissed without leave to amend.
                    23      D.      The Fifth Claim for Relief Fails to State a Claim for Turnover of Estate Property
                    24              Pursuant to Bankruptcy Code Section 542
                    25              Plaintiff's fifth claim for relief seeks turnover of property of the estate. However, a
                    26      plaintiff's ability to demand turnover pursuant to Section 542 presupposes the subject property is
                    27      property of the estate. As was the case with Plaintiff's first, second and third claims for relief, the
                    28      Proceeds used to make the Med-Venture Transfer and the Aurora Transfer were not property of
 SHULMAN BASTIAN
FRIEDMAN & BUI LLP
                                                                               18
100 Spectrum Center Drive
        Suite 600
                             POINTS
                Case: 21-05029
    Irvine, CA 92618            Doc#AND
                                    11 AUTHORITIES
                                        Filed: 09/07/21 IN SUPPORT
                                                         Entered:     OF MOTION
                                                                  09/07/21 11:56:12TOPage
                                                                                      DISMISS
                                                                                          18 of
                                                      26
                      1     the estate. For this reason alone, Plaintiff's fifth claim for relief necessarily fails. Additionally, it
                      2     cannot be reasonably disputed that property recoverable through use of avoidance powers is not
                      3     property of the estate until recovered – after which it becomes property of the estate pursuant to
                      4     Section 541(a)(3). See Rajala v. Gardner, 709 F.3d 1031 (10th Cir. 2013). Due to Plaintiff's
                      5     failure and inability to state a viable avoidance claim involving the Med-Venture Transfer or
                      6     Aurora Transfer, the fifth claim for relief must be dismissed without leave to amend.
                      7     E.      The Sixth Claim for Relief Fails to State a Claim for Accounting of Property of the
                      8             Estate Pursuant to Bankruptcy Code Section 542
                      9             Consistent with Plaintiff's fifth claim for relief, the sixth claim for relief necessarily fails
                    10      because: (1) the Proceeds used to make the Med-Venture Transfer and Aurora Transfer were not
                    11      property of the estate; and (2) Plaintiff has no viable or actionable avoidance claims pertaining to
                    12      said transfers. Furthermore, "[a] suit for an accounting will not lie where it appears from the
                    13      complaint that none is necessary or that there is an adequate remedy at law. An accounting will
                    14      not be accorded with respect to a sum that a plaintiff seeks to recover and alleges in his complaint
                    15      to be a sum certain." St. James Church v. Superior Court (1955) 135 Cal.App.2d 352, 359 (1955).
                    16      As clearly alleged in the Complaint, Plaintiff seeks a sum certain from Defendants – as the Med-
                    17      Venture Transfer is alleged to be $1,120,000 and the Aurora Transfer is alleged to be $600,000.
                    18      Due to the Proceeds not being property of the estate, Plaintiff's failure and inability to state a viable
                    19      avoidance claim involving the Med-Venture Transfer or Aurora Transfer, and the fact that the
                    20      Complaint seeks recovery of an amount certain, the sixth claim for relief must be dismissed without
                    21      leave to amend.
                    22      F.      The Tenth Claim for Relief Fails to State a Claim for Conversion
                    23              Plaintiff's tenth claim for relief seeks recovery of the Med-Venture Transfer and Aurora
                    24      Transfer based upon conversion. In California, “[c]onversion is the wrongful exercise of dominion
                    25      over the property of another. The elements of a conversion claim are: (1) the plaintiff’s ownership
                    26      or right to possession of the property; (2) the defendant’s conversion by a wrongful act or
                    27      disposition of property rights; and (3) damages.” Lee v. Hanley, 61 Cal.4th 1225, 1240
                    28      (2015)(emphasis added). Consistent with Plaintiff's first, second, third, fourth, fifth and sixth
 SHULMAN BASTIAN
FRIEDMAN & BUI LLP
                                                                               19
100 Spectrum Center Drive
        Suite 600
                             POINTS
                Case: 21-05029
    Irvine, CA 92618            Doc#AND
                                    11 AUTHORITIES
                                        Filed: 09/07/21 IN SUPPORT
                                                         Entered:     OF MOTION
                                                                  09/07/21 11:56:12TOPage
                                                                                      DISMISS
                                                                                          19 of
                                                      26
                      1     claims for relief, the tenth claim for relief necessarily fails because the Proceeds used to make the
                      2     Med-Venture Transfer and Aurora Transfer were not Debtor's property and the estate had no right
                      3     to possession of same. Furthermore, Cal. Civ. Code Section 338(c) provides that an action for
                      4     conversion must be brought within three (3) years – yet the Complaint was filed no less than five
                      5     (5) years post-Med-Venture Transfer and post-Aurora Transfer. Therefore, Plaintiff's tenth claim
                      6     for relief must be dismissed without leave to amend because Plaintiff cannot establish that Debtor
                      7     or the estate owned or has a right to possession of the Proceeds used to fund the Med-Venture
                      8     Transfer or the Aurora Transfer.
                      9     G.        All Claims for Relief Fail to Satisfy Federal Rule of Civil Procedure 8
                    10                As a consequence of the Complaint lumping together ten (10) claims for relief against
                    11      fifteen (15) separate defendants and indiscriminately "repeat[ing] and realleg[ing]" each prior
                    12      allegation, Plaintiff has failed to meet Rule 8's requirement to provide “a short and plain statement
                    13      of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. Proc. 8. Historically, the
                    14      U.S. Supreme Court set a low threshold for satisfying Rule 8, and consequently, for surviving a
                    15      motion to dismiss under Rule 12(b)(6). See Conley v. Gibson, 355 U.S. 41, 45-46 (1957).
                    16      However, two relatively recent Supreme Court decisions have affected the pleading of all manner
                    17      of claims in federal court, requiring plaintiffs to include more detail to show their entitlement to
                    18      relief, while at the same time offering defendants an enhanced opportunity to obtain dismissal of
                    19      facially deficient claims. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 561 (2007); Ashcroft
                    20      v. Iqbal, 129 S. Ct. 1937, 1949-50 (2009).
                    21                Importantly, the Twombly/Iqbal standard requires a complaint to contain sufficient factual
                    22      allegations to show a “plausible” claim for relief. Both Twombly and Iqbal “teach[] that a
                    23      defendant should not be forced to undergo costly discovery unless the complaint contains enough
                    24      detail…to indicate that the plaintiff has a substantial case.” Bissessur v. Indiana Univ. Bd. of
                    25      Trustees, 581 F.3d 599, 603 (7th Cir. 2009). Notwithstanding the clear pleading requirements
                    26      detailed in Twombly and Iqbal, the Complaint constitutes a procedurally defective "shotgun
                    27      pleading" and improperly forces Defendants to guess which allegations apply to which claims for
                    28      relief.
 SHULMAN BASTIAN
FRIEDMAN & BUI LLP
                                                                             20
100 Spectrum Center Drive
        Suite 600
                             POINTS
                Case: 21-05029
    Irvine, CA 92618            Doc#AND
                                    11 AUTHORITIES
                                        Filed: 09/07/21 IN SUPPORT
                                                         Entered:     OF MOTION
                                                                  09/07/21 11:56:12TOPage
                                                                                      DISMISS
                                                                                          20 of
                                                      26
                      1            “Allegations, however, which incorporate each preceding paragraph, regardless of
                      2     relevancy, are not permitted. This practice has been harshly criticized as a form of ‘shotgun
                      3     pleading’ that violates Rule 8's requirement of a ‘short and plain statement’ and interferes with the
                      4     court's ability to administer justice. Destfino v. Kennedy, 2009 U.S. Dist. LEXIS 18138, *13-14,
                      5     2009 WL 63566 (E.D. Cal. Jan. 7, 2009) referencing Byrne v. Nezhat, 261 F.3d 1075, 1129-1130
                      6     (11th Cir. 2001)(emphasis added). As further explained in Wagner v. First Horizon Pharm. Corp.,
                      7     464 F.3d 1273, 1279 (11th Cir. 2006):
                      8                 Second, the elements of these claims are also insufficiently linked to the large
                                        fact section that proceeds the counts. These legal conclusions, however, do not
                      9                 bear on the merits of underlying claims, because, as the district court said,
                                        "[w]ithout any obvious means of connecting Plaintiff's causes of action with
                    10                  the allegata underlying those causes, the court is unable to determine whether
                                        Plaintiff's claims are meritorious or precisely the kind of abusive litigation
                    11                  Congress sought to prevent." R6-68 at 28.
                    12                  The complaint at issue in this case is a proverbial shotgun pleading. Shotgun
                                        pleadings are those that incorporate every antecedent allegation by reference
                    13                  into each subsequent claim for relief or affirmative defense. Magluta v.
                                        Samples, 256 F.3d 1282, 1284 (11th Cir. 2001) (per curiam). "[S]hotgun
                    14                  pleadings wreck havoc on the judicial system." Byrne v. Nezhat, 261 F.3d
                                        1075, 1130 (11th Cir. 2001). Such pleadings divert already stretched judicial
                    15                  resources into disputes that are not structurally prepared to efficiently use those
                                        resources.
                    16
                                        We illustrate this problem with Count IV of the complaint, which lays out the
                    17                  plaintiffs' claims for securities fraud against First Horizon and the individual
                                        defendants. The first paragraph, numbered 199, states, "Plaintiffs repeat and
                    18                  reallege the allegations set forth above as though fully set forth herein." R2-43
                                        P199. No further reference is made to the previous allegations in the complaint,
                    19                  leaving the reader to wonder which prior paragraphs support the elements of
                                        the fraud claim.
                    20

                    21             The practical result of Plaintiff incorporating every preceding paragraph into each claim
                    22      for relief, regardless of relevancy or target defendant, is that Defendants are forced guess which
                    23      ones apply to any given claim for relief. It must not be overlooked that the Complaint presents
                    24      141 paragraphs, spanning twenty-eight (28) pages, before Plaintiff even asserts his first claim for
                    25      relief against fifteen (15) separate defendants. As a prefatory "allegation" in support of the first
                    26      claim for relief, Plaintiff "repeats and realleges each of the allegations set forth above as if fully
                    27      set forth herein." Complaint 28:25-26. Following this prefatory statement is a rote recitation of
                    28      the claim's bare elements, nothing more. Compounding the problem, each subsequent claim for
 SHULMAN BASTIAN
FRIEDMAN & BUI LLP
                                                                             21
100 Spectrum Center Drive
        Suite 600
                             POINTS
                Case: 21-05029
    Irvine, CA 92618            Doc#AND
                                    11 AUTHORITIES
                                        Filed: 09/07/21 IN SUPPORT
                                                         Entered:     OF MOTION
                                                                  09/07/21 11:56:12TOPage
                                                                                      DISMISS
                                                                                          21 of
                                                      26
                      1     relief is prefaced by an identical incorporation by reference "allegation" – including those
                      2     allegations specifically included in all preceding claims for relief – and then proffers a similar
                      3     recitation of the bare elements of each claim. Requiring Defendants to assume which preceding
                      4     allegations are relevant to a specific claim for relief is directly contrary to FRCP 8’s purpose,
                      5     which is to “‘give the defendant fair notice of what the . . . claim is and the grounds upon which it
                      6     rests.’” Revoal v. Gregoire, 2012 U.S. Dist. LEXIS 173986, *2, 2012 WL 6098364 (W.D. Wash.
                      7     Oct. 31, 2012) citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L.
                      8     Ed. 2d 929 (2007)(emphasis added).
                      9            Therefore, the Complaint – despite its many pages, paragraphs and words – fails to comport
                    10      with Rule 8's unambiguous requirement that Plaintiff provide “a short and plain statement of the
                    11      claim showing that the pleader is entitled to relief.” Fed. R. Civ. Proc. 8. For this additional reason
                    12      the Motion should be granted and the Complaint dismissed.
                    13                                            IV.     CONCLUSION
                    14             The reasons for dismissing the Complaint without leave to amend are legion. At the most
                    15      fundamental level, all claims against Defendants must be dismissed without leave to amend
                    16      because the Proceeds used to make the Med-Venture Transfer and the Aurora Transfer were not
                    17      property of the estate. Flowing from this unavoidable reality is the fact that all substantive claims
                    18      asserted against Defendants are dispositively deficient and amendment of the Complaint would be
                    19      futile. If Plaintiff's inability to assert that the Proceeds are property of the estate is not enough,
                    20      virtually all claims for relief asserted against Defendants are time-barred. In sum, Plaintiff has
                    21      failed to allege a single claim against Defendants where relief can be granted and providing leave
                    22      to amend cannot remedy the impossible.
                    23      ///
                    24      ///
                    25      ///
                    26      ///
                    27

                    28
 SHULMAN BASTIAN
FRIEDMAN & BUI LLP
                                                                              22
100 Spectrum Center Drive
        Suite 600
                             POINTS
                Case: 21-05029
    Irvine, CA 92618            Doc#AND
                                    11 AUTHORITIES
                                        Filed: 09/07/21 IN SUPPORT
                                                         Entered:     OF MOTION
                                                                  09/07/21 11:56:12TOPage
                                                                                      DISMISS
                                                                                          22 of
                                                      26
                      1             Based on the aforementioned, Defendants respectfully request that the Motion be granted
                      2     in its entirety and Plaintiff's first, second, third, fourth, fifth, sixth and tenth claims for relief against
                      3     Defendants be dismissed without leave to amend.
                      4

                      5
                                                                      SHULMAN BASTIAN FRIEDMAN & BUI LLP
                      6

                      7

                      8       Dated: September 7, 2021                By: /s/ Ryan D. O’Dea
                                                                         Leonard M. Shulman
                      9                                                  Ryan D. O’Dea
                                                                         Attorneys for Defendants Aurora Capital Advisors,
                    10
                                                                         Richard Babcock, Anthony Nobles and Med-Venture
                    11                                                   Investments, LLC

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
 SHULMAN BASTIAN
FRIEDMAN & BUI LLP
                                                                                 23
100 Spectrum Center Drive
        Suite 600
                             POINTS
                Case: 21-05029
    Irvine, CA 92618            Doc#AND
                                    11 AUTHORITIES
                                        Filed: 09/07/21 IN SUPPORT
                                                         Entered:     OF MOTION
                                                                  09/07/21 11:56:12TOPage
                                                                                      DISMISS
                                                                                          23 of
                                                      26
   In re:       Robert Brower Sr - Debtor
   BK Case No.: 15-bk-50801-MEH

   Michael G. Kasolas, etc., et al vs. Patricia Brower, etc., et al
   ADV NO. 21-ap-05029-MEH




                 CERTIFICATE OF SERVICE

          I, Lori Gauthier, declare that I am a citizen and resident of the United States of America and

   over 18 years of age and not a party to the within entitled litigation. My business address is Shulman

   Bastian Friedman & Bui LLP, 100 Spectrum Center Drive, Suite 600, Irvine, CA 92618. On this

   date I served the following documents on the person named below by placing a true copy thereof in a

   sealed envelope with first class postage thereon, fully prepaid, in the United States mail at Irvine,

   California addressed as addressed below or by e-mail or by electronic filing, as set forth below:


   AURORA CAPITAL ADVISORS, RICHARD BABCOCK, ANTHONY NOBLES AND MED-
   VENTURE INVESTMENTS, LLC's MEMORANDUM OF POINTS AND AUTHORITIES IN
   SUPPORT OF MOTION TO DISMISS COMPLAINT PURSUANT TO RULE 12(b)(6)


          I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct and that this declaration was executed on September 7, 2021 at Irvine,
   California.



                                                                 /s/ Lori Gauthier


ELECTRONIC SERVICE LIST:

    Jessica Wellington      ecf@bg.law

   All ECF Participants




     Case: 21-05029        Doc# 11     Filed: 09/07/21 Entered: 09/07/21 11:56:12             Page 24 of
                                                     26
MAIL SERVICE LIST:



   Aurora Capital Advisors,
   18101 Von Karman, Suite 230
   Irvine, CA 92612

   Richard Babcock,
   245 Woodscape Ct.
   Alpharetta, GA 30022-3245

   Patricia Brower
   2 Christopher Court
   Flanders, NJ 07836

   Robert Brower, Jr.
   25 Sunderland Lane
   Katonah, NY 10536

   Coastal Wine Services, LLC,
   Attn: Willford Brooks Lindley, agent
   340 El Camino Real South
   Salinas, CA 93901

   Deerleaf Holdings, Inc.,
   c/o United States Corporation Agents, In
   221 N. Broad St., Suite 3A
   Middletown, DE 19709

   Great American Wineries, Inc.
   Attn:Robert Brower, Jr., Agent
   28088 Barn Court
   Carmel, CA 93923

   Jaurigue Law Group,
   Attn: Michael Jaurigue, Managing Shareho
   300 W. Glenoaks Blvd., #300
   Glendale, CA 91202

   Johnson, Rovella, Retterer, Rosenthal & Gilles, LLP,
   Attn: Paul Rovella, Managing Partner
   530 San Benity Street, Suite 202
   Hollister, CA 95023

   Wilford Butch Lindley
   340 El Camino Real South
   Salinas, CA 93901

   Med-Venture Investments, LLC,
   Attn: Rhonda Nobles, agent
   17080 Newhope Street
   Fountain Valley, CA 92708

   Anthony Nobles,
   17080 Newhope Street
   Alpharetta, GA 30022-3245

     Case: 21-05029       Doc# 11    Filed: 09/07/21 Entered: 09/07/21 11:56:12   Page 25 of
                                                   26
Oldfield Creely, LLP,
Attn: Douglas Oldfield, Member
Carmel-By-The- Sea, CA 93923

Pohanka of Salisbury, Inc.,
Attn: Neal Johnson, agent for service
1772 Ritchie Station Court
Capital Heights, MD 20743




   Case: 21-05029      Doc# 11     Filed: 09/07/21 Entered: 09/07/21 11:56:12   Page 26 of
                                                 26
